Citation Nr: 0721294	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  96-47 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Regional Office (RO) that denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.  This case has been before the 
Board in December 1997, May 2003, and again in November 2005, 
and was remanded on each occasion for additional development 
of the record and/or to ensure due process.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.  

The Board notes that a statement of the case issued in March 
2005 addressed the issue of entitlement to service connection 
for an acquired psychiatric disability.  However, since a 
timely substantive appeal was not received, this decision is 
limited to the issue set forth on the preceding page.

The Board also notes that the issues of entitlement to an 
initial evaluation in excess of 20 percent for chronic 
lumbosacral strain and entitlement to an initial evaluation 
in excess of 10 percent for chronic hamstring strain of the 
right knee were adjudicated by the Board in November 2005 and 
are no longer in appellate status.  


FINDINGS OF FACT

1.  Service connection is in effect for chronic lumbosacral 
strain, evaluated as 20 percent disabling from May 4, 1995, 
through August 26, 1999, and 40 percent disabling from August 
27, 1999; chronic hamstring strain of the right knee, 
evaluated as 10 percent disabling; and for residuals of a 
fracture of the right mandible, evaluated as noncompensable.  
The combined schedular rating was 30 percent from May 4, 
1995, through August 26, 1999, and 50 percent disabling from 
August 27, 1999.

2.  The veteran has work experience as a clerk and security 
guard.  He completed high school.  

3.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA, thus the timing of the notice could 
not be erroneous.  In a March 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  
Information concerning the evidence needed to establish a 
disability rating and effective date was also furnished in 
the March 2006 letter.  A letter dated in June 2003 requested 
pertinent information and evidence.  The case was last 
readjudicated in January 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
medical records, VA medical records, VA examination reports, 
and records from the Social Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, VA treatment records, VA examination 
reports, and records from the SSA.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2006).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1) (2006).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The veteran has been granted service connection for chronic 
lumbosacral strain, evaluated as 20 percent disabling from 
May 4, 1995, through August 26, 1999, and 40 percent 
disabling from August 27, 1999; chronic hamstring strain of 
the right knee, evaluated as 10 percent disabling; and for 
residuals of a fracture of the right mandible, evaluated as 
noncompensable.  The combined schedular rating was 30 percent 
from May 4, 1995, through August 26, 1999, and 50 percent 
disabling from August 27, 1999.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due solely to his service-connected disabilities.  

The record reflects the fact that the veteran has completed 
high school and he has work experience as a clerk and 
security guard.

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence.  In this regard, 
the Board acknowledges that following a VA social and 
industrial survey in August 1999, the examiner concluded that 
the veteran would be virtually unemployable for a period of 
one to two years.  He noted that the veteran was quite 
unlikely to be able to sustain employment given his 
limitations and complaints of pain.  In addition, a VA 
physician who examined the veteran in August 1999, opined in 
December 1999, that he was not sure if the veteran could 
tolerate light sedentary work.  

The evidence against the veteran's claim includes the medical 
findings.  The Board acknowledges that VA examinations in 
1996 and 1999 revealed limitation of motion and tenderness of 
the lumbar spine and right knee.  The diagnoses on the VA 
social and industrial survey in August 1999 were chronic pain 
disorder, associated with psychological factors and a general 
medical condition; depressive disorder, not otherwise 
specified; alcohol abuse, by history; and personality 
disorder, not otherwise specified, with mixed features of 
paranoid, dependent and avoidant traits.  The medical 
conditions noted were chronic lumbosacral strain, chronic 
right knee impression (hamstring), jaw fracture and rule out 
carpal tunnel syndrome.  Although the examiner asserted that 
the veteran was unemployable for one to two years, he stated 
that the veteran should tend to his psychological and medical 
needs.  Thus, the evidence fails to demonstrate that the 
veteran is unable to work solely as a result of his service-
connected disabilities.  Clearly, non-service-connected 
disabilities were a factor in the conclusion that the veteran 
was not able to work.  Moreover, the records from SSA also 
reveal the veteran is considered unemployable due to his 
psychiatric disabilities.

The Board also points out that following a VA examination of 
the joints in October 2003, the examiner indicated that the 
veteran had degenerative disc disease of the lumbosacral 
spine, and that the condition had increased in severity.  She 
concluded, however, that the condition did not preclude 
sedentary employment.  She also observed that the veteran was 
unemployed and disabled due to bipolar disease.  

Similarly, following a VA orthopedic examination in December 
2003, the examiner conceded that the veteran had some back 
pain with prolonged sitting, but with the ability to move at 
intervals, he could do some sedentary work.  He further 
stated that the veteran's back condition would preclude him 
from lifting objects greater than 20 pounds, and that his 
knee symptoms would make him unstable for activities 
requiring climbing of stairs of ladders.  He concluded that 
the veteran could function within these physical parameters.

Finally, the Board notes the findings and conclusions of the 
VA orthopedic examination conducted in August 2006.  The 
examiner reviewed the claims folder.  It was noted that the 
veteran had not worked in the previous six months, but prior 
to that he had worked as a security guard.  It was indicated 
that he worked 34 hours from Friday to Sunday.  The veteran 
said that being on his feet that long tended to bother him to 
the point that he felt discomfort in his neck, low back and 
both legs, particularly the thighs and calves.  Following the 
examination, the physician stated that the veteran's 
subjective complaints did not seem to be consistent with the 
objective examination.  He opined that there was no reason to 
expect that the veteran could not perform light work on a 
regular eight-hour, 40-hour week basis.  It was observed that 
the veteran cleaned the house, cleaned the windows, and cared 
for his youngest child.  The examiner further noted that the 
veteran had not had any incapacitating episodes involving his 
low back in the previous year.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  The Board 
emphasizes that there is no competent medical evidence of 
record demonstrating that the veteran is unemployable solely 
due to his service-connected disabilities.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  




ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


